Citation Nr: 0800405	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-21 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the veteran's cause 
of death.

2.  Service connection for the veteran's cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend
ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran had service as a recognized guerilla from June 
1942 to August 1945, and served in the Regular Philippine 
Army from August 1945 to December 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied the appellant's 
application to reopen a previously denied claim for service 
connection for the veteran's cause of death.  In July 2007, 
the appellant testified at a travel board hearing held at the 
RO.


FINDINGS OF FACT

1.  The appellant did not appeal a February 1957 rating 
decision that denied service connection for the veteran's 
cause of death.

2.  Evidence received since the February 1957 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the appellant's claim and raises a reasonable 
possibility of substantiating the claim.

3.  Many years after service, the veteran developed pulmonary 
tuberculosis from which he died in September 1956.  This 
condition was not caused by any incident of service and was 
not manifested to a compensable degree within three years 
following his separation from service.

4.  At the time of the veteran's death, service connection 
was not established for any disability.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The February 1957 rating decision that denied service 
connection for the veteran's cause of death is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for the veteran's cause of 
death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156 (2004).

3.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2004, February 2006, 
and September 2007; rating decisions in February 1957, June 
2004, and March 2006; and a statement of the case in June 
2006.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2006 supplemental statement of the 
case.  The veteran received additional notification in 
September 2007.  However, the Board finds that issuance of a 
statement of the case is not required after the issuance of 
that notice letter, because no evidence has been added to the 
claims file subsequent to the July 2006 supplemental 
statement of the case.  38 C.F.R. § 19.31 (2007).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board also finds 
that VA is not obligated to obtain a medical opinion in this 
case because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service that caused, 
hastened, or substantially or materially combined to cause 
death.  38 C.F.R. § 3.159(c) (4) (2007).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent for a claim of new and material evidence are no longer 
applicable in this case.

New and Material Evidence

A February 1957 decision denied service connection for the 
veteran's cause of death.  Although the RO reopened the claim 
in a July 2006 supplemental statement of the case and has 
adjudicated the issue of entitlement to service connection on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award of disallowance, or by 
denial on appellate review, whichever is earlier.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.160(d); 20.302, 20.1103 (2007).  Thus, the February 1957 
decision became final because the appellant did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the February 1957 
rating decision consisted of service medical records; a copy 
of a death certificate dated in September 1956; an August 
1955 private medical opinion; and a statement from the 
veteran's friend dated in August 1955.  The RO found that 
there was no evidence that pulmonary tuberculosis was 
incurred in service or manifested to a compensable degree 
within the three-year presumptive period after service.  At 
the time, the veteran had not been service-connected for any 
disability.
The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to pulmonary 
tuberculosis.  An April 1945 examination report shows a 
diagnosis of bronchitis, but findings of an x-ray examination 
of the chest were within normal limits.  An August 1945 
examination was essentially normal.  At separation, a 
December 1945 examination of the respiratory system was 
normal.  The February 1957 rating decision denied service 
connection for the veteran's cause of death because there was 
no evidence that pulmonary tuberculosis was incurred in 
service.

New medical evidence includes a June 2006 private medical 
opinion in which the veteran's family practitioner opined 
that the veteran's pulmonary tuberculosis was asymptomatic 
during service but could have become symptomatic years later 
resulting in the veteran's death.

The Board finds that the evidence received since the June 
2004 final rating decision, presumed credible for this 
purpose, when viewed with that previously of record, is new 
and material because it raises a reasonable possibility of 
substantiating her claim as it establishes a previously 
unestablished fact, that the veteran's condition is related 
to his service.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for the veteran's cause of death is 
reopened, and the appeal is granted to that extent only.  The 
Board will proceed to consider the issue of entitlement to 
service connection for he cause of the veteran's death.

Service Connection for the Veteran's Cause of Death

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
was aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
incurrence will be presumed for tuberculosis if manifest to a 
degree of 10 percent or more within three years after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.12(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.12(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).

The veteran died in September 1956.  The certificate of death 
provides that the immediate cause of death was pulmonary 
tuberculosis.  No other causes were identified.  At the time 
of his death, the veteran was not service-connected for any 
disability.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the veteran's 
cause of death.

The service medical records are void of findings, complaints, 
symptoms, or diagnoses attributable to pulmonary 
tuberculosis.  An April 1945 examination report shows a 
diagnosis of bronchitis, but findings of an x-ray examination 
of the chest were within normal limits.  An August 1945 
examination was unremarkable and a December 1945 examination 
of the respiratory system was normal.

Private hospital records show that he was treated for 
bilateral pulmonary tuberculosis from January 1956 until his 
death in September 1956.  In a June 2006 opinion, his then 
treating physician stated that pulmonary tuberculosis takes 
several years to manifest clinical symptoms and signs and 
that asymptomatic pulmonary tuberculosis during service could 
lead to a weakened immune system resulting in the 
reactivation of pulmonary tuberculosis.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board has considered the opinion expressed in the June 
2006 private medical opinion that the veteran had 
asymptomatic pulmonary tuberculosis in service which become 
symptomatic after service and resulted in his death.  
However, while this opinion which suggests that the veteran's 
pulmonary tuberculosis from which he died is related to 
service has probative value, it was not rendered based on a 
thorough review of the entire claim file and is unsupported 
by supporting clinical data which make it less probative.  
The weight of the evidence does not show that the veteran's 
pulmonary tuberculosis began in service, or in any way link 
the condition to his service.  Finally, the Board finds the 
implied relationship between the veteran's pulmonary 
tuberculosis and his active service is too tenuous to warrant 
a grant of service connection for the veteran's cause of 
death.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The veteran's post-service medical records are negative for 
any evidence of pulmonary tuberculosis within three years of 
separation from active duty.  In fact, the veteran was not 
diagnosed with pulmonary tuberculosis until almost ten years 
after separation from active service.  Such a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, 
while the competent medical evidence shows that the cause of 
the veteran's death was pulmonary tuberculosis, the record 
does not include a competent medical opinion linking the 
condition to the veteran's active duty based upon a review of 
the records.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  The service 
medical records are void of any findings, symptoms, 
complaints, or diagnoses of pulmonary tuberculosis.  In the 
absence of medical evidence linking the veteran's pulmonary 
tuberculosis to a documented disease, event, or injury in 
service, service connection for the veteran's cause of death 
must be denied.

The Board recognizes the assertions of the appellant and the 
veteran's friend that his death was a result of service.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, neither the appellant or the veteran's friend are 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, their assertions do not 
constitute competent medical evidence that her spouse's death 
was related to his service.

Accordingly, the Board finds that the preponderance of 
evidence is against the claim for service connection for the 
cause of the veteran's death.  The weight of the evidence 
does not show that the veteran's pulmonary tuberculosis was 
incurred in or aggravated by service or manifested to a 
compensable degree within three years following the veteran's 
separation from service.  Therefore, service connection for 
the veteran's cause of death must be denied.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is granted.

Service connection for the veteran's cause of death is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


